Order entered October 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00936-CR

                          BEDROS NOBAR MINASSIAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-54609-P

                                            ORDER
       On September 12, 2013, this Court ordered the trial court to prepare and file a

certification of appellant’s right to appeal that accurately reflects the revocation proceedings. To

date, we have not received the certification, which is required by Texas Rule of Appellate

Procedure 25.2.

       Accordingly, the Court ORDERS the Honorable Teresa Hawthorne to file, within TEN

DAYS of the date of this order, a supplemental record, containing the trial court’s certification of

appellant’s right to appeal that accurately reflects the probation revocation proceedings. See

Cortez v. State, 2013 WL 5220904 (Tex. Crim. App. Sept. 18, 2013).
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court, and to counsel for

all parties.



                                                    /s/    DAVID EVANS
                                                           JUSTICE